COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              KENNETH KALDENBACH
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1416-13-4                                              PER CURIAM
                                                                                     NOVEMBER 26, 2013
              PRINCE WILLIAM COUNTY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Kathleen Grace Walsh, on brief), for appellant.

                               (Ralph L. Whitt, Jr.; Amber L. Ford; Whitt & Del Bueno, PC, on
                               brief), for appellee.


                     Kenneth Kaldenbach (“claimant”) appeals a decision of the Workers’ Compensation

              Commission finding that he was only partially disabled at the time of his retirement and that he

              unjustifiably refused selective employment and failed to market his residual capacity. We have

              reviewed the record and the commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

              Kaldenbach v. Prince William Cnty., JCN VA00000158965 (June 25, 2013). We dispense with

              oral argument and summarily affirm because the facts and legal contentions are adequately

              presented in the materials before the Court and argument would not aid the decisional process.

              See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.